Citation Nr: 0726721	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-28 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from July 1950 to September 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the veteran's custodian requested a 
Travel Board hearing which was subsequently scheduled for 
September 2006.  The veteran and his custodian failed to 
report for this hearing, and did not attempt to reschedule 
the hearing.  Thus, the request for a hearing is considered 
to be withdrawn. 38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  The average puretone hearing loss on the authorized VA 
audiological evaluation in April 2004 was 55 decibels in the 
right ear and 74 decibels in the left ear.

2.  No speech recognition scores using the Maryland CNC word 
lists were tabulated because of the veteran's inability to 
understand the instructions and respond properly.


CONCLUSION OF LAW

The criteria for an increased disability rating for bilateral 
hearing loss are not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran is currently confined to a 
nursing home receiving hospice care, and that the veteran's 
wife is acting on his behalf as custodian.  The Board notes 
that the veteran was diagnosed with Alzheimer's disease / 
dementia in September or October 2003.  In this case, the 
veteran, through his custodian, contends that his hearing 
loss continues to worsen, and that this decline warrants a 
higher disability rating.  

The veteran was originally granted service connection for 
nerve deafness with tinnitus in May 1955.  The RO evaluated 
the veteran's bilateral hearing disorder as 10 percent 
disabling, effective October 1, 1954.  The veteran was also 
granted service connection for tinnitus in a separate rating 
decision dated February 2004.  The RO evaluated the veteran's 
tinnitus as 10 percent disabling, effective September 10, 
2001.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations. 38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

Disability evaluation for hearing impairment is derived from 
the mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85(h) are used to calculate the 
rating assigned.  Table VIa is used to assign a rating based 
on puretone average alone when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of § 4.86.  38 C.F.R. § 4.85(c).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides that:

(a) When the puretone threshold at each 
of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or VIa, whichever 
results in the higher numeral.  Each 
ear will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or VIa, 
whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The Board has considered the full history of the veteran's 
hearing loss disability.  The veteran underwent an authorized 
VA audiological examination in April 2004.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
60
70
LEFT
30
55
70
85
85

The average puretone hearing loss at that time was 55 
decibels in the right ear and 74 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were not tabulated because of the veteran's inability to 
understand the instructions and respond properly.  

Under Table VIa contained in Diagnostic Code 6100, the 
average puretone thresholds for the right ear demonstrated 
during the April 2004 VA examination correspond to category 
III, and the scores for the left ear correspond to category 
VI.  The intersection point for these categories under Table 
VII shows that the hearing loss does not exceed the levels 
contemplated for the currently assigned rating.  
Additionally, an exceptional pattern of hearing loss, which 
would warrant evaluation under 38 C.F.R. § 4.86(b), is not 
shown.  Accordingly, the Board concludes that the criteria 
for an increased disability rating for bilateral hearing loss 
are not met.

The Board also notes that included in the veteran's claims 
file are the results of a private hearing examination 
conducted in February 2003 by Tri-County Audiology & Hearing 
Aid Services, Inc.  However, the Board finds that this 
examination lacks probative value because it is unclear that 
the testing comported with authorized VA audiological 
examination requirements.  Specifically, there is no 
indication that the examiner is a state-licensed audiologist 
as required by 38 C.F.R. § 4.85(a), or that the examination 
was otherwise administered in accordance with that provision.  
As was noted above, the veteran subsequently had an 
authorized VA examination in April 2004 which provides highly 
probative evidence of the extent of the veteran's hearing 
loss under VA regulations.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
hearing loss, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated September 2002 informed the veteran of the type of 
evidence needed to substantiate his increased rating claim as 
well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  While the letter did 
not explicitly ask that the veteran provide any evidence in 
his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

The veteran also received additional notice by way of the 
VCAA notification in September 2003 and January 2006.  The 
September 2003 letter informed the veteran of the type of 
evidence needed to substantiate his claim for an increased 
rating as well as an explanation of what evidence the veteran 
was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  The 
January 2006 letter specifically advised that the veteran 
should provide any evidence in his possession. 
 
While the RO's September 2003 and January 2006 letters were 
issued after the rating decision, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement is harmless error. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The Board notes that the Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any Agency of Original 
Jurisdiction (AOJ) action or decision, only finding that 
appellants are entitled to VCAA-content-complying notice.  
Thus, the timing of the notice with respect to that claim 
does not nullify the rating action upon which this appeal is 
based and, the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the request for a higher 
rating.  Moreover, after the notice was provided, the case 
was readjudicated and a Supplemental Statement of the Case 
was provided to the veteran in March 2006.    

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, and he was 
provided, via a May 2006 letter from the RO, with notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran, through his 
custodian, clearly has actual knowledge of the evidence he is 
required to submit in this case based on the communications 
sent to the veteran over the course of this appeal; and (2) 
based on the veteran's contentions and the communications 
provided to the veteran by the VA over the course of this 
appeal, he is found to be reasonably expected to understand 
from the notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded a VA examination as part of his 
increased rating claim.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of the evidence is required


ORDER

A rating in excess of 10 percent for service-connected 
bilateral hearing loss is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


